OPINION ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS
RAMSEY, Chief Justice.
Mrs. Mary Fleming, Relator, in behalf of Kathleen Cooke Fleming and Richard Bland Fleming, filed a Motion for Leave To File Petition for Writ of Mandamus to require the Honorable Enrique H. Pena, Judge of the Domestic Relations Court of El Paso County, Texas, to grant a full and complete hearing in matters pertaining to the custody of the minor children in whose behalf the motion was filed. Attached to the motion is the Petition desired to be *909filed together with supporting affidavits and a brief containing pleadings and orders filed in the trial Court constituting part of the record.
The authority of this Court to issue Writs of Mandamus is governed by the provisions of Articles 1823 and 1824, Vernon’s Ann.Civ.St.
The jurisdiction of this Court in mandamus is limited for the purposes of enforcing its own jurisdiction or to compel the District or County Court to proceed to trial and judgment. Here, the Domestic Relations Court has entered its order denying the relief sought by Relator. While the Court of Civil Appeals may mandamus a District Court to proceed to trial and judgment, it may not tell the District Court what judgment to enter. Crofts v. Court of Civil Appeals, 362 S.W.2d 101 (Sup.Ct. 1962).
We must therefore deny Relators motion for lack of jurisdiction.